DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Objection
The objection to claim 6 is withdrawn due to Applicant’s amendment filed on July 15, 2021.

Response to Request for Reconsideration
Repeated Rejections

The 35 U.S.C. 103 rejections of claims 1-6 over Kunimi in view of Lai, as the primary combination of references, are repeated below for the same reasons previously of record in the Office action mailed on April 15, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimi (US 2016/0244673) in view of Lai (US 2009/0194737).
Regarding claim 1, Kunimi teaches a liquid crystal alignment composition (abstract) comprising: (i) a copolymer for a liquid crystal aligning agent including an ([0129] = DA-1 [0184], structure [0137]), such that the amic acid repeating unit is represented by Chemical Formula 3 of Applicant,  in which X3 of Applicant is a tetravalent organic group derived from C6 hydrocarbon (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]) represented by the cyclobutane derivative of Chemical Formula 6 of Applicant where R3 of Applicant = R6 of Applicant = methyl = C1 hydrocarbon, and R4 of Applicant = R5 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]), and Y3 of Applicant = a divalent organic group represented by Chemical Formula 5 of Applicant in which p of Applicant = q of Applicant = 0; k of Applicant = m of Applicant = n of Applicant = 1; and L1 of Applicant = -O(CH2)2O- where z of Applicant =2 (DA-1 [0184] = 1,2-bis(4-aminophenoxy)ethane [0129], structure [0137]); wherein the starting polyamic acid is partially imidized (degree was 67% [0186]), such that at least one of the starting amic acid repeating units forms a cyclized imide repeating unit represented by Chemical Formula 1 of Applicant, in which X1 of Applicant is a tetravalent organic group derived from C6 hydrocarbon (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]) represented by Chemical Formula 4 of Applicant where R3 of Applicant = R6 of Applicant = methyl = C1 hydrocarbon, and R4 of Applicant = R5 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]), and Y1 of Applicant is a divalent organic group represented by Chemical Formula 5 of Applicant in which p of Applicant = q of Applicant = 0; k of Applicant = m of Applicant = n of Applicant = 1; and L1 of Applicant = -O(CH2)2O- where z of Applicant =2 (DA-1 [0184] = 2 = a C1-C5 alkyl group ([0047]), X2 = a tetravalent organic group represented by (X-1) (X2  is the same as X1 [0049], structure [0028], 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0184]) in which R7 = R10 = methyl = C1 hydrocarbon (C1 alkyl group [0049, 0029]), R8 = R9 = hydrogen ([0029]); and Y2 is a divalent organic group represented by chemical formula (Y-2-3) where n= 2 ([0052], DA-1 [0184] = 1,2-bis(4-aminophenoxy)ethane [0129, 0137, 0184]), the formula (3) is the same as the Chemical Formula 2 of Applicant in which X2 of Applicant is a tetravalent organic group represented by Chemical Formula 6 of Applicant where R3 of Applicant = R6 of Applicant = methyl = C1 hydrocarbon, and R4 of Applicant = R5 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0184]), and Y2 of Applicant is a divalent organic group represented by Chemical Formula 5 of Applicant in which p of Applicant = q of Applicant = 0; k of Applicant = m of Applicant = n of Applicant = 1; and L1 of Applicant = -O(CH2)2O- where z of Applicant =2 (DA-1 [0184] = 1,2-bis(4-aminophenoxy)ethane [0129, 0137]).  Kunimi teaches that the starting polyamic acid is partially imidized to a degree of 67% ([0186]) such that the imide 
In addition, since Kunimi teaches that the imide repeating unit represented by the Chemical Formula 1 of Applicant, is formed from imidization of the starting amic acid repeating unit ([0185]) which is inherently formed from an intermediate diamine formed from the condensation reaction of 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0184]) which is a compound comprising X1 of Applicant that is represented by Chemical Formula 4 of Applicant (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184])  and 1,2-bis(4-aminophenoxy)ethane ([0129] = DA-1 [0184]) which is a compound comprising Y1 of Applicant that is represented by Chemical Formula 5 of Applicant (DA-1 [0184], structure [0137]), it follows that said imide repeating unit represented by the Chemical Formula 1 of Applicant is inherently formed from the same intermediate diamine that is a condensation reaction product of the compound comprising X1 of Applicant that is represented by Chemical Formula 4 of Applicant (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]) and the compound comprising Y1 of Applicant that is represented by Chemical Formula 5 of Applicant (1,2-bis(4-aminophenoxy)ethane([0129] = DA-1 [0184], structure [0137]).
In the alternative, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  In the instant case, Kunimi teaches the imide repeating unit represented by the Chemical Formula 1 of Applicant, as described above.
 Kunimi fails to teach that liquid crystal alignment composition includes (ii) a compound having two or more epoxy groups.
However, Lai teaches that in a liquid crystal alignment composition (liquid crystal alignment solution [0025]) comprising: (i) a copolymer for liquid crystal alignment agent including an imide repeating unit and an amic acid repeating unit (polyimide-polyamide acid [0025]), the imide repeating unit being contained in an amount of 20 mol% relative to the total of the imide repeating unit and the amic acid repeating unit (20% imidization rate (%), 1-2 (80) tetracarboxylic acid dianhydride (mmole), Polymer A1, synthesis example 42, Table 5, page 43, mmoles, imidization rate [0068]), which is within the claimed range of 5 to 74 mol%, the liquid crystal alignment composition further comprises (ii) a compound having two epoxy groups (1,6-hexanediol diglycidyl ether [0049]), for the purpose of providing the desired adhesion to an applied substrate ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included (ii) a compound having two epoxy groups, in the liquid crystal alignment composition of Kunimi, in order to obtain the desired adhesion to an applied substrate, as taught by Lai.
2 and X3 of Applicant are each a tetravalent organic group represented by the Chemical Formula 4 of Applicant which is the same as the tetravalent cyclobutane derivative of Chemical Formula 6 of Applicant, where R3 of Applicant = R6 of Applicant = methyl = C1 hydrocarbon, and R4 of Applicant = R5 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0184]).
Regarding claim 3, Lai teaches that the compound having two epoxy groups, is 1,6-hexanediol diglycidyl ether ([0049]) which has a molecular weight of 230 which is within the claimed range of from 100 to 10,000, for the purpose of purpose of providing the desired adhesion to a substrate, as described above.
Regarding claim 6, Lai teaches that the compound having two epoxy groups, is contained in an amount of 0.1 to 3% by weight based on the weight of the liquid crystal alignment solution ([0050]) of the which the total solids is in an amount of 10% by weight ([0043]), such that when the copolymer is contained in an amount that is close to 10% by weight of the liquid crystal alignment solution, the compound having two epoxy groups, is contained in an amount of about 10 to 30% by weight based on the weight of the copolymer for liquid crystal alignment agent, which is within the claimed range of 0.1 to 30%,  for the purpose of purpose of providing the desired adhesion to an applied substrate, as described above.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimi in view of Lai, as applied to claims 1-3, 6 above, and further in view of Hattori (US 2012/0229744).

Hattori teaches that in a liquid crystal alignment composition (aligning agent [0043] alignment of liquid crystal molecules [0046]) comprising (i) a polymer (polyamic acid or polyimide [0129]) for liquid crystal alignment agent (aligning agent [0129]), instead of a glycidyl ester-based epoxy resin (glycidyl ester type [0251]), the (ii) compound having two or more epoxy groups in a molecule, can also be a cycloaliphatic-based epoxy ([0251]) represented by Chemical Formula 7 of Applicant (E2 [0251], col 55b), for the purpose of providing the desired improvement in durability ([0250]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a cycloaliphatic-based epoxy represented by Chemical Formula 7 of Applicant, as the (ii) compound having two or more epoxy groups in a molecule, of the liquid crystal alignment composition of Kunimi, as modified by Lai, in order to obtain .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the present claims are directed to a  liquid crystal alignment composition comprising a copolymer of [polyimide]-[polyamic acid ester]-[polyamic acid], where repeating units are represented by Chemical Formulae 1-3, wherein the repeating unit represented by Chemical Formula 1 is contained in an amount of 5 to 74 mol% relative to the total repeating units represented by Chemical Formulae 1-3, and that in view of the broad general disclosures and laundry list of isolated disclosures cited in the Office action, a person of ordinary skill in the art would not have been motivated to arrive at the subject matter of claim 1.
Applicant is respectfully apprised that the present claims do not preclude the instance of a copolymer of [polyimide]-[polyamic acid ester]-[polyamic acid], where X1 = X2 = X3 = a tetravalent organic group represented by Chemical Formula 4 of Applicant (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]) which is a species of a genus derived from C6 hydrocarbon, and is the same as the cyclobutane derivative of Chemical Formula 6 of Applicant where R3 of Applicant = R6 of Applicant = methyl = C1 hydrocarbon, and R4 of Applicant = R5 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride [0184]); and Y1 = Y2 = Y3 = Y3 of Applicant = a divalent organic group represented by Chemical Formula 5 of Applicant in which p of Applicant = q of Applicant = 0; k of Applicant = m of Applicant = n of Applicant = 1; and 1 of Applicant = -O(CH2)2O- where z of Applicant =2 (DA-1 [0184] = 1,2-bis(4-aminophenoxy)ethane [0129], structure [0137]), since the starting polyamic acid containing amic acid repeating units represented by Chemical Formula 3 of Applicant ([0184]), is partially imidized to contain repeating units represented by Chemical Formula 1 of Applicant, to a degree of 67% ([0186]), and is further partially esterified ([0070]) to contain amic acid ester repeating units represented by Chemical Formula 2 of Applicant, for the purpose of providing the desired liquid crystal alignment stability and reliability ([0006]), where the imide repeating unit represented by Chemical Formula 1 of Applicant, is present in an amount of 67 mol% (degree of 67% [0186]) with respect to all of the repeating units represented by Chemical Formulae 1 to 3, which is within the claimed range of 5 mol% to 74 mol%, for the purpose of providing the desired fine-tuning of liquid crystal alignment characteristics, such that there is no need to pick and choose from a laundry list (just the starting polyamic acid, Example 4 [0184], of Kunimi).
Applicant argues that Kunimi merely discusses prior art disclosing polyamic acid ester component of a polyimide liquid crystal alignment agent and different prior art using a blended polyamic acid ester and a polyamic acid ([0006]). 
Applicant is respectfully apprised that Kunimi teaches that adding amic acid ester repeating units to imide repeating units, provides a benefit of improved alignment stability and reliability (as a polymer component constituting a polyimide liquid crystal aligning agent [0006]), and that combining a polyamic acid ester containing amic acid ester repeating units, with a polyamic acid containing amic acid repeating units, gives excellent electrical properties, which is an improvement over the polyamic acid ester containing amic acid ester repeating units alone ([0006]).

Applicant argues that more importantly, Kunimi discloses that the liquid crystal aligning agent disclosed therein is already an improvement over the prior art compositions by providing better adhesion of the liquid crystal alignment film to the sealing agent and the substrate without lowering alignment and electrical properties ([0016-0018]), and that accordingly, no additional disclosures are provided in Kunimi or cited in the Office action, to have motivated a skilled artisan to modify the copolymer of Kunimi to a copolymer of [polyimide]-[polyamic acid ester]-[polyamic acid] as claimed with a reasonable expectation of success.

Accordingly, since Kunimi teaches the benefit of adding amic acid ester repeating units to imide repeating units of a polyimide liquid crystal aligning agent, as done in the prior art, while also teaching the benefit of combining a polyamic acid ester including amic acid ester repeating units, with a polyamic acid including amic acid repeating units, as done in the prior art, and since Kunimi already teaches partially imidizing the starting polyamic acid to include imide repeating units with the amic acid repeating units (Example 4 [0186]), and forming the polyamic acid ester by esterifying the starting polyamic acid ([0070]) to include amic acid ester repeating units, it would indeed have been obvious to one of ordinary skill in the art at the time, to have modified the copolymer including the amic acid repeating units represented by Chemical Formula 3 of Applicant, and the imide repeating units represented by Chemical Formula 1 of Applicant, by adding amic acid ester repeating units represented by Chemical Formula 2 of Applicant, thus forming the copolymer of [polyimide]-[polyamic acid ester]-[polyamic acid] as claimed, to take advantage of those benefits, with a reasonable expectation of success.
In response to Applicant's argument that the Office's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments regarding the secondary references of Lai and Hattori are directed to the primary reference of Kunimi and are addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon, US 20100243955 is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782